DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              J & H REAL ESTATE MANAGEMENT, LLC,
                     a limited liability company,
                                   v.

ILA WEINER n/k/a ILA LERNER, HILTON WIENER, JOSEPH ULTIMO,
Trustee, DAVID RAHIMI, Trustee and GREENWICH CAPITAL, a Nevada
                           corporation,
                            Appellees.

                               No. 4D17-572

                              [March 22, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jaimie Goodman, Judge; L.T. Case No. 502010-DR009006-
XXXXSB-FX.

  Eric Ash of Eric Ash, P.A., West Palm Beach, for appellant.

  Jeanne C. Brady of Brady & Brady, P.A., Boca Raton and Holly D.
Schuttler of Schuttler & Greenberg, LLC, Boca Raton, for appellee, Ila
Wiener n/k/a Ila Lerner.

PER CURIAM.

  Affirmed.

GROSS, TAYLOR and KUNTZ, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.